Exhibit 10.27
 
SUBORDINATION AGREEMENT
 
This SUBORDINATION AGREEMENT (this "Agreement") is made on November 15, 2012, by
and among ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC., a Delaware
corporation ("Debtor"); H.I.G. AERT, LLC, a Delaware limited liability company,
solely in its capacity as agent (together with its successors and assigns in
such capacity, "Subordinate Agent") for various financial institutions (solely
in their capacity as lenders, "Subordinate Lenders"; Subordinate Lenders and
Subordinate Agent are hereinafter referred to collectively as "Subordinate
Creditors" and each individually as a "Subordinate Creditor"); Subordinate
Lenders, and ALOSTAR BANK OF COMMERCE,  a state banking institution incorporated
or otherwise organized under the laws of the State of Alabama ("Senior
Creditor").
 
Recitals:
 
Senior Creditor and Debtor are parties to a certain Loan and Security Agreement
dated of even date herewith (as at any time amended, restated, modified or
supplemented, the "Senior Loan Agreement"), pursuant to which Senior Creditor
may from time to time make loans to Debtor secured by all or substantially all
of Debtor's assets.
 
Debtor has entered into that certain Credit Agreement dated as of March 18,
2011, with Subordinate Creditors (as at any time amended, restated, modified or
supplemented, the "Subordinate Credit Agreement").  Pursuant to the Subordinate
Credit Agreement, Subordinate Lenders have made or may hereafter make certain
term loans to Debtor, as evidenced by the Notes (as defined in the Subordinate
Credit Agreement) (as at any time amended, restated, modified or supplemented,
the "Subordinate Notes").  Pursuant to that certain Security Agreement dated as
of March 28, 2011, by and between Debtor and Subordinate Agent (as at any time
amended, restated, modified or supplemented, the "Subordinate Security
Agreement"), Debtor has granted to Subordinate Agent a security interest and
lien upon all or substantially all of Debtor's assets as security for the
payment of the Subordinate Notes.
 
A condition precedent to Senior Creditor's willingness to enter into the Senior
Loan Agreement is the execution and delivery of this Agreement by Senior
Creditor, Subordinate Creditors and Debtor.
 
The parties hereto desire to enter into this Agreement for the purposes set
forth hereafter.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained and for ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties hereto, intending to be bound hereby, agree
as follows:
 
1.           Definitions; Rules of Construction.
 
(a)           Capitalized terms used in this Agreement, unless otherwise defined
herein, shall have the meanings ascribed to them in the Senior Loan
Agreement.  In addition to such other terms as are elsewhere defined herein, the
following terms shall have the following meanings for the purposes of this
Agreement:
 
"2012 Prepayment Conditions" shall mean each of the following conditions: (a)
Senior Creditor shall have received and reviewed to its satisfaction the
unqualified audited financial statements of Debtor for the fiscal year ending
December 31, 2012, (b) at the time of and after giving pro forma effect to any
such prepayment no Default or Event of Default shall have occurred and be
continuing, (c) EBITDA for the twelve-month period ending on December 31, 2012,
is not less than $6,500,00 and (d) pro forma Availability after giving effect to
such prepayment is greater than $2,000,000.


 
 

--------------------------------------------------------------------------------

 
"2013 Prepayment Conditions" shall mean each of the following conditions: (a)
Senior Creditor shall have received and reviewed to its satisfaction the
unqualified audited financial statements of Debtor for the fiscal year ending
December 31, 2013, (b) at the time of and after giving pro forma effect to any
such prepayment no Default or Event of Default shall have occurred and be
continuing, (c) EBITDA for the twelve-month period ending on December 31, 2013,
is not less than $6,500,000 and (d) pro forma Availability after giving effect
to such prepayment is greater than $2,000,000 or, if all or any portion of the
prepayment of principal on account of the Subordinate Credit Agreement and
Subordinate Notes targeted by Debtor and Subordinate Creditor to be made if each
of the 2012 Prepayment Conditions is satisfied is not made for any reason and is
to be made if each of the 2013 Prepayment Conditions is satisfied, pro forma
Availability after giving effect to such prepayment is greater than $3,000,000 .
 
"Adequate Protection" shall mean the protection described in Section 361 of the
Bankruptcy Code that is required to be given, pursuant to Sections 362, 363 or
364 of the Bankruptcy Code, to the holder of a claim against a debtor that is
secured by a Lien on property of such debtor.
 
"Cash Interest Payment Conditions" shall mean each of the following conditions:
(a) Senior Creditor shall have received and review to its satisfaction the
unqualified audited financial statements of Debtor for the fiscal year ending
December 31, 2012, and (b) at the time of and after giving pro forma effect to
any such prepayment no Default or Event of Default shall have occurred and be
continuing.
 
"Collateral" shall mean any property of Debtor at any time subject to a Lien in
favor of Senior Creditor, including all property included in the definition of
"Collateral" in the Senior Loan Agreement and in any of the other Senior
Creditor Documents, whether any of such property is acquired prior to, during
the pendency of or after any Insolvency Proceeding.
 
"Enforcement Action" shall mean and include any remedy available to Senior
Creditor under any of the Senior Creditor Documents or applicable law to enforce
collection of any of the Senior Creditor Obligations following the occurrence of
any Event of Default, and any remedy available to any Subordinate Creditor under
any of the Subordinate Creditor Documents or applicable law to enforce
collection of any of the Subordinate Creditor Obligations following the
occurrence of any Event of Default, including, in each case, (a) the
commencement of any action, suit or other proceeding against Debtor to enforce
payment of any of the Senior Creditor Obligations or the Subordinate Creditor
Obligations; (b) any action taken by Senior Creditor or Subordinate Creditor,
during any period that an Event of Default exists, to seize, repossess, replevy,
attach, garnish, levy upon, collect the proceeds of, foreclose its Lien upon,
sell or otherwise dispose of any Collateral, whether by judicial action, under
power of sale, by self-help repossession, by notification to account debtors or
otherwise, including any effort to seek relief from the automatic stay in any
Insolvency Proceeding, the exercise of any right of setoff or recoupment or the
exercise of any rights under any landlord, bailee, control, mortgagee or similar
agreement with a Person who is not an Obligor and that relates to any
Collateral; (c) any notification by a party to any account debtor on any Account
to remit payments with respect to such Account to the notifying party; and (d)
any involuntary petition for relief against Debtor in any Insolvency Proceeding;
provided, however, that, for the avoidance of doubt, none of the following shall
constitute an Enforcement Action:  (i) making demand for payment or accelerating
the maturity of the Senior Creditor Obligations or Subordinate Creditor
Obligations; (ii) the receipt and application by Senior Creditor to the Senior
Creditor Obligations of collections of Accounts or proceeds of other Collateral
received from account debtors or through any lockbox or other cash management
arrangement, whether or not any Event of Default exists at the time of receipt
or application; (iii) the implementation of reserves under the Senior Loan
Agreement; (iv) the reduction of advance rates under the Senior Loan Agreement;
(v) the cessation (whether temporary or permanent) of lending under the Senior
Loan Agreement due to the existence of an Event of Default, the failure to
satisfy conditions precedent, or the inability to make a Loan without resulting
in an Overadvance; (vi) the exercise by Senior Creditor of any right of offset
with respect to Bank Product Obligations; or (vii) the filing by Senior Creditor
or Subordinate Creditor of a proof of claim in any Insolvency Proceeding.
 
 
-2-

--------------------------------------------------------------------------------

 
"Enforcement Expenses" shall mean all costs and expenses at any time incurred by
Senior Creditor in connection with its enforcement of rights or exercise of
remedies under any of the Senior Creditor Documents or applicable law to collect
any of the Senior Creditor Obligations, enforce any Liens of Senior Creditor, or
otherwise enforce any provisions of the Senior Creditor Documents, or protect or
preserve any of the Collateral or defend Senior Creditor's Liens therein against
the claims of third parties, including legal fees, accounting fees, and any
costs incurred in connection with the repossession, sorting, maintenance,
preservation, protection, insurance, collection, preparation for sale,
advertising for sale, selling, liquidation, or foreclosure upon all or any part
of the Collateral and any amounts advanced for the payment of rent, taxes, or
insurance or to satisfy any encumbrances upon any of the Collateral or to pay
payroll, appraisal fees, auctioneer's fees and commissions, and other similar
costs of expenses.
 
"Event of Default" shall mean an event or condition that constitutes a default
or an event of default under the Senior Creditor Documents or the Subordinate
Creditor Documents.
 
"Full Payment," "Paid in Full" or "Pay in Full" shall mean, with respect to the
Senior Creditor Obligations, (i) the payment in full, in cash, of all of the
Senior Creditor Obligations, including, in the case of contingent obligations
(such as, by way of example only, undrawn letters of credit that are issued or
procured by Senior Creditor), the depositing of cash with Senior Creditor equal
to 105% of the amount of such contingent obligations as security for the payment
of such contingent obligations, and (ii) termination of all commitments or other
agreements of Senior Creditor to make further extensions of credit under the
Senior Loan Agreement.
 
"Obligor" shall mean Debtor or any other Person who is liable for the whole or
any part of the Senior Creditor Obligations.
 
"PIK Interest"  shall mean interest on account of Debt owing under the
Subordinate Notes that is payable-in-kind and not in cash.  For the avoidance of
doubt, (i) to the extent any portion of the foregoing interest is paid in cash,
such interest shall not constitute "PIK Interest" under this Agreement, and (ii)
once any of the foregoing interest is paid-in-kind, thereafter it shall
constitute principal and any subsequent payment thereof shall constitute a
payment of principal and not interest.
 
 
-3-

--------------------------------------------------------------------------------

 
"Plan" shall mean a plan proposed in any Insolvency Proceeding for the
reorganization or rehabilitation of Debtor, a composition or extension of any of
Debtor's debts or a liquidation in whole or in part of Debtor's assets.
 
"Reorganization Securities" shall mean and include (a) shares of common stock
(or other equity securities) of Debtor and (b) debt securities of Debtor, the
payment of which is subordinated to the full and final payment of all Senior
Creditor Obligations at the time outstanding and to the payment of all debt
securities issued in exchange therefor to Senior Creditor, which shares or other
equity or debt securities have been provided for by a Plan that has been
approved by final order of a court and that has been accepted by Senior
Creditor.
 
"Senior Creditor Documents" shall mean and include the Senior Loan Agreement and
all other instruments or agreements now or hereafter evidencing or securing the
payment of the whole or any part of the Senior Creditor Obligations.
 
"Senior Creditor Obligations" shall mean and include (i) all debts, liabilities
and obligations now or hereafter owing by Debtor to Senior Creditor under the
Senior Loan Agreement or any of the other Senior Creditor Documents, (ii) all
debts, liabilities and obligations now or hereafter owing by Debtor to Senior
Creditor in connection with any Bank Products, (iii) all loans made or credit
extended by Senior Creditor to Debtor during the pendency of any Insolvency
Proceeding of such Obligor, (iv) without duplication of any of the foregoing,
all interest, fees, charges, expenses and attorneys' fees for which any Obligor
is now or hereafter becomes liable to pay to Senior Creditor under the Senior
Loan Agreement or any of the other Senior Creditor Documents, by law or during
the pendency of any Insolvency Proceeding of such Obligor (including all
interest, legal fees and other charges that accrue or are incurred in connection
with any of the Senior Creditor Obligations during the pendency of any
Insolvency Proceeding of any Obligor, whether or not Senior Creditor is
authorized by 11 U.S.C. § 506 or otherwise to claim or collect any such
interest, legal fees or other charges from such Obligor), (v) any renewals,
extensions or refinancings of any of the foregoing, and (vi) all Enforcement
Expenses which Debtor is now or hereafter becomes liable to pay to Senior
Creditor under any agreement or by applicable law.
 
"Subordinate Creditor Documents" shall mean and include the Subordinate Credit
Agreement, the Subordinate Notes, the Subordinate Security Agreement and all
other instruments or agreements now or hereafter evidencing or securing the
payment of the whole or any part of the Subordinate Creditor Obligations.
 
"Subordinate Creditor Obligations" shall mean and include (i) all debts,
liabilities and obligations of Debtor to Subordinate Creditors under the
Subordinate Notes, under any of the other Subordinate Creditor Documents, or
otherwise, (ii) all debts, liabilities or obligations that are incurred by
Debtor to Subordinate Creditors in any Insolvency Proceeding, (iii) all
interest, fees, charges, expenses and attorneys' fees for which Debtor is now or
hereafter becomes liable to pay to any Subordinate Creditor under the
Subordinate Notes, under any of the other Subordinate Creditor Documents or in
any Insolvency Proceeding of any Obligor, and (iv) any renewals, extensions or
refinancings of any of the foregoing.
 
 
-4-

--------------------------------------------------------------------------------

 
(b)           All references to any instrument or agreement, including any of
the Subordinate Creditor Documents or the Senior Creditor Documents, shall mean
and include all amendments and modifications thereto and renewals, restatements
and replacements thereof; all references to any statute shall mean and include
all amendments thereto and all regulations issued pursuant thereto; and the
words "including" and "include" shall mean "including, without limitation" and
"include, without limitation"; and the words "herein," "hereof" and "hereunder"
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronouns used herein
shall be deemed to cover all genders.
 
2.           Consents to Liens.  Senior Creditor hereby consents to Debtor's
grant of Liens in the Collateral to Subordinate Agent as security for the
Subordinate Creditor Obligations and agrees that the existence of any such Liens
(other than any Lien that may hereafter arise from any judgment obtained against
Debtor) shall not constitute an Event of Default under any of the Senior
Creditor Documents.  Subordinate Creditors hereby acknowledge Debtor's grant of
Liens in the Collateral to Senior Creditor as security for the Senior Creditor
Obligations and agree that the existence of any such Liens shall not constitute
an Event of Default under any of the Subordinate Creditor Documents.
 
3.           Priority of Liens.
 
(a)           Subordinate Creditors and Senior Creditor agree at all times,
whether before, after or during the pendency of any Insolvency Proceeding and
notwithstanding the priorities which would ordinarily result from the order of
granting or perfection of any Liens, the order of filing or recording of any
financing statements, or the priorities that would otherwise apply under
applicable law, that (i) Senior Creditor's Liens in the Collateral shall
constitute first priority Liens in such property to secure the Senior Creditor
Obligations and shall be superior to any Lien or other interest of Subordinate
Creditors in the same property arising pursuant to the Subordinate Creditor
Documents, by operation of law or otherwise; and (ii) any Lien or other interest
at any time acquired by any Subordinate Creditor in any of the Collateral shall
be subordinate to the Liens of Senior Creditor therein.
 
(b)           If  for any reason any Lien granted or conveyed by Debtor to
Senior Creditor pursuant to the Senior Creditor Documents or otherwise is set
aside or otherwise declared ineffective, in whole or in part, by any court of
competent jurisdiction, and if as a consequence thereof any Subordinate Creditor
becomes entitled to receive any proceeds from any of the Collateral or on
account of such Subordinate Creditor's Lien in any of the Collateral, then any
such payments or proceeds received by such Subordinate Creditor shall be used by
it to purchase a junior participation in the Senior Creditor Obligations
pursuant to a junior participation agreement in form and content satisfactory to
Senior Creditor but in all events providing that Senior Creditor's retained
interest in the Senior Creditor Obligations (including both principal and
interest) and all costs and expenses incurred by Senior Creditor (including
attorneys' fees) in attempting to collect the Senior Creditor Obligations or to
realize upon any of the Collateral shall be paid in full before such Subordinate
Creditor shall be entitled to any payment on account of its junior participation
and such Subordinate Creditor's junior participation will be without recourse of
any kind to Senior Creditor except for Senior Creditor's gross negligence or
willful misconduct after the date of such Subordinate Creditor's purchase of
such junior participation.
 
(c)           In no event shall any Subordinate Creditor institute, or join as a
party in the institution of, or directly or indirectly assist in the prosecution
of, any action, suit or proceeding seeking a determination that the Lien of
Senior Creditor in any of the Collateral is invalid, unperfected or avoidable,
or is or should be subordinated to the interests of any other Person.  In no
event shall Senior Creditor institute, or join as a party in the institution of,
or directly or indirectly assist in the prosecution of, any action, suit or
proceeding seeking a determination that the Lien of any Subordinate Creditor in
any of the Collateral is invalid, unperfected or avoidable, or is or should be
subordinated to the interests of any other Person other than Senior Creditor
under the terms hereof.
 
 
-5-

--------------------------------------------------------------------------------

 
(d)           If, at any time, Senior Creditor shall subordinate, in whole or in
part, its Lien upon any of the Collateral to or in favor of any other Person,
the priority of Senior Creditor's Lien in the Collateral vis-a-vis Subordinate
Creditors shall not be affected thereby, and Senior Creditor's Lien shall
continue to be superior to Subordinate Creditors' Lien in the Collateral as
provided in Section 3(a) of this Agreement.
 
4.           Debt Subordination/Permitted Payments.
 
(a)           Subject to the provisions of Section 4(c) hereof relating to
payments on the Subordinate Creditor Obligations that are permitted to be made
to the extent and under the circumstances set forth in Section 4(c), Subordinate
Creditors hereby postpone and subordinate all of the Subordinate Creditor
Obligations to the full and final payment and discharge of all of the Senior
Creditor Obligations.
 
(b)           In the event of any distribution (other than a distribution of
Reorganization Securities), division or application, partial or complete,
voluntary or involuntary, by operation of law or otherwise, of all or any part
of the assets of Debtor or the proceeds thereof to Subordinate Creditors or upon
any indebtedness of Debtor, by reason of the liquidation, dissolution or other
winding up of Debtor or Debtor's business, or in the event of any sale of
Debtor's assets outside of the ordinary course of business or the commencement
by or against Debtor of any Insolvency Proceeding, then and in any such event
any payment or distribution of any kind or character, whether in cash,
securities or other property (excluding Reorganization Securities), which shall
be payable or deliverable upon or with respect to any of the Subordinate
Creditor Obligations (including any payment or distribution that may be payable
or deliverable by reason of the payment of any other indebtedness of any Obligor
being subordinate to the payment of the Subordinate Creditor Obligations) shall
be paid or delivered directly to Senior Creditor for application to the Senior
Creditor Obligations (whether or not the same is then due) until Full Payment of
all of the Senior Creditor Obligations.  The Subordinate Notes shall at all
times bear a conspicuous legend that the Subordinate Creditor Obligations
evidenced thereby are subordinated to the Full Payment of the Senior Creditor
Obligations pursuant to this Agreement. Debtor's and Subordinate Creditors'
books shall be marked to evidence the subordination of all of the Subordinate
Creditor Obligations to the Full Payment of the Senior Creditor
Obligations.  Senior Creditor is authorized to examine such books from time to
time and to make any notations required by this Agreement.  The provisions of
this Section 4 shall remain effective and binding upon Subordinate Creditors, to
the full extent of the Senior Creditor Obligations, even if any of the Senior
Creditor Obligations is avoided, equitably subordinated or nullified in any
Insolvency Proceeding of Debtor.
 
(c)           Debtor may at any time make to Subordinate Creditors, and
Subordinate Creditors may accept and retain, payments in the form of PIK
Interest in respect of the Subordinate Credit Agreement and Subordinate
Notes.  For so long as each of the Cash Interest Payment Conditions has been
satisfied, except as otherwise provided in Section 4(b) hereof, at any time on
or after January 1, 2014 Debtor may pay to Subordinate Creditors, and
Subordinate Creditors may accept and retain, any regularly scheduled
installments of cash interest due and owing to Subordinate Creditors from Debtor
under the Subordinate Credit Agreement and Subordinate Notes in accordance with
their present tenor, but without prepayment, whether mandatory or optional, or
payment upon acceleration.  On the date hereof, Debtor may pay to Subordinate
Creditors, and Subordinate Creditors may accept and retain, a prepayment of
principal of the HIG Bridge Debt, together with accrued interest with respect to
the HIG Bridge Debt, in an aggregate amount not to exceed $500,000; provided,
that at the time of and after giving pro forma effect to such prepayment no
Default or Event of Default shall have occurred and be continuing.  If each of
the 2012 Prepayment Conditions has been satisfied, and except as otherwise
provided in Section 4(b), Debtor may pay to Subordinate Creditors, and
Subordinate Creditors may accept and retain, a prepayment of principal on the
account of the Subordinate Credit Agreement and Subordinate Notes in an amount
not to exceed $1,000,000.  If each of the 2013 Prepayment Conditions has been
satisfied, and except as otherwise provided in Section 4(b), Debtor may pay to
Subordinate Creditors, and Subordinate Creditors may accept and retain, a
prepayment of principal on account of the Subordinate Credit Agreement and
Subordinate Notes in an amount not to exceed $3,000,000 less any amounts prepaid
pursuant to the immediately preceding sentence.  If any of the conditions to
payment provided for hereinabove are not satisfied at the time of any payment by
Debtor to Subordinate Creditors under the Subordinate Credit Agreement and
Subordinate Notes, Debtor shall not be permitted to make, and Subordinate
Creditor shall not be entitled to accept or retain, any such payment.  In no
event shall Senior Creditor's continuing to honor any requests of Debtor for
Loans under the Senior Loan Agreement after the occurrence or existence of any
Event of Default under the Senior Creditor Documents be deemed a waiver thereof,
unless such Event of Default is expressly waived in writing by Senior Creditor.
 
 
-6-

--------------------------------------------------------------------------------

 
5.           Warranties and Representations of Debtor and Subordinate
Creditors.  Debtor and each Subordinate Creditor each hereby represents and
warrants (severally and not jointly) that:  (i) it has not relied nor will it
rely on any representation or information of any nature made by or received from
Senior Creditor relative to Debtor, Debtor's financial condition, or the
existence, value or extent of any Collateral, in deciding to execute this
Agreement;  (ii) no part of the Subordinate Creditor Obligations is evidenced by
any instrument or writing except the Subordinate Credit Agreement and
Subordinate Notes and the other documents contemplated therein; (iii)
Subordinate Creditors are the lawful owners of the Subordinate Creditor
Obligations; (iv) no Subordinate Creditor has heretofore assigned or transferred
any of the Subordinate Creditor Obligations, any interest therein or any
Collateral or security pertaining thereto; (v) no Subordinate Creditor has
heretofore given any subordination in respect of the Subordinate Creditor
Obligations; and (vi) true, correct and complete copies of the Subordinate
Notes, the Subordinate Credit Agreement and the Subordinate Security Agreement
are attached hereto as Exhibits A, B and C, respectively.
 
6.           Negative Covenants.  Until the Senior Creditor Obligations are Paid
in Full:  (i) Debtor shall not, directly or indirectly, make any payment (other
than a payment expressly permitted by Section 4 hereof) on account of the
Subordinate Creditor Obligations; (ii) Subordinate Creditors shall not demand,
collect or accept from Debtor or any other Person any payment (other than a
payment permitted by Section 4 hereof) on account of the Subordinate Creditor
Obligations or any part thereof, or accelerate the maturity of any of the
Subordinate Creditor Obligations (except upon the commencement of an Insolvency
Proceeding by or against Debtor or concurrently with or after any acceleration
of the Senior Creditor Obligations by Senior Creditor) or, except to the extent
expressly provided in Section 7 hereof, realize upon or enforce any security
heretofore granted by any Person as collateral for any of the Subordinate
Creditor Obligations; (iii) Subordinate Creditors shall not set off any part of
the Subordinate Creditor Obligations, except as contemplated by the Subordinate
Creditor Documents as in existence on the date hereof; (iv) Subordinate
Creditors shall not hereafter give any subordination in respect of the
Subordinate Creditor Obligations or transfer or assign any of the Subordinate
Creditor Obligations to any Person other than Senior Creditor unless the
transferee or assignee thereof first agrees in writing with Senior Creditor to
be bound by the terms of this Agreement; (v) Debtor shall not hereafter issue
any instrument, security or other writing evidencing any part of the Subordinate
Creditor Obligations, and Subordinate Creditors will not receive any such
writing, except upon the prior written approval of Senior Creditor or at the
request of and in the manner requested by Senior Creditor; (vi) Debtor and
Subordinate Creditors shall not amend, alter or modify in any respect any
provision of the Subordinate Credit Agreement, the Subordinate Security
Agreement or the Subordinate Notes without the prior written consent of Senior
Creditor (other than to reduce the rate of interest or extend the time for
payment); (vii) Subordinate Creditors shall not commence or join with any other
creditor of Debtor in commencing any Insolvency Proceeding against Debtor (other
than the Senior Creditor); and (viii) none of Debtor or Subordinate Creditors
otherwise shall take or permit any action prejudicial to or inconsistent with
Senior Creditor's priority position over Subordinate Creditors that is created
by this Agreement.
 
 
-7-

--------------------------------------------------------------------------------

 
7.           Standby as to Certain Actions.  Subordinate Creditors agree that
they will not ask for, demand, sue for, take, receive, or repossess any of the
Collateral from Debtor by setoff or in any other manner, or otherwise take any
Enforcement Action (except for any acceleration of the Subordinate Creditor
Obligations by Subordinate Creditor upon the commencement of an Insolvency
Proceeding by or against Debtor or concurrently with or after any acceleration
of the Senior Creditor Obligations by Senior Creditor) to collect any of the
Subordinate Creditor Obligations or to realize upon the whole or any part of the
Collateral, whether by judicial action or under power of sale, by self-help
repossession or otherwise, unless and until all of the Senior Creditor
Obligations have been Paid in Full.  If any Subordinate Creditor, in violation
hereof, initiates any Enforcement Action against Debtor or any of the
Collateral, Debtor may interpose this Agreement as a complete defense, and
Senior Creditor may intervene and interpose this Agreement as a defense in
Senior Creditor's name or in the name of Debtor.  Notwithstanding the foregoing,
the Subordinate Creditors may join on any Enforcement Action commenced by the
Senior Creditors, subject to the provisions of this Agreement.   Nothing in this
Agreement shall be construed to limit or impair in any manner any right of any
Subordinate Creditor otherwise having authority under applicable law to seek to
join (but not control or unreasonably delay in any manner) any foreclosure or
other judicial Lien enforcement proceeding with respect to any of the Collateral
initiated by Senior Creditor (if such joinder is required under applicable law
for such Subordinate Creditor to be entitled to receive any proceeds of
Collateral to the extent allowed by this Agreement and in all events subject to
the terms of this Agreement.
 
8.           Senior Creditor's Rights Exclusive.  Senior Creditor shall have the
exclusive right to collect, foreclose upon, sell, transfer, liquidate or
otherwise dispose of the Collateral as provided in the Senior Creditor Documents
or by applicable law, in the manner deemed appropriate by Senior Creditor,
without regard to any Liens of any Subordinate Creditor therein, and Subordinate
Creditors will not hinder Senior Creditor's actions in enforcing its remedies or
taking any Enforcement Action with respect to the Collateral; provided, however,
that after Full Payment of all Senior Creditor Obligations, Senior Creditor
shall deliver to Subordinate Creditors (unless otherwise restricted by law or by
any order issued by a court in the proper exercise of its jurisdiction and
subject in all events to Senior Creditor's receipt of an indemnification from
Subordinate Creditors of all liabilities arising from such delivery) for
application to the Subordinate Creditor Obligations any proceeds remaining from
the sale or other disposition of the Collateral.  To the fullest extent
permitted by applicable law, Subordinate Creditors waive any requirement on the
part of Senior Creditor to conduct any sale or other disposition of any of the
Collateral in a commercially reasonable manner, and Senior Creditor shall be
fully authorized to sell or otherwise dispose of any or all of the Collateral in
the manner deemed appropriate by Senior Creditor, including by the exercise of
any right Senior Creditor may have to accept any or all of the Collateral in
total or partial satisfaction of any of the Senior Creditor Obligations in
accordance with the UCC or otherwise.
 
 
-8-

--------------------------------------------------------------------------------

 
9.           Receipt of Monies by Subordinate Creditors.  If any payment,
distribution or security, or the proceeds thereof, are received by Subordinate
Creditors on account of or with respect to any of the Subordinate Creditor
Obligations other than as expressly permitted in Section 4 hereof, or from the
sale, liquidation, casualty or other disposition of, or as a result of any Lien
it may have with respect to any of the Collateral at any time prior to Full
Payment of all of the Senior Creditor Obligations, Subordinate Creditors shall
forthwith deliver same to Senior Creditor in the form received (except for the
addition of any endorsement or assignment necessary to effect a transfer of all
rights therein to Senior Creditor) for application to the Senior Creditor
Obligations or, at Senior Creditor's option, Subordinate Creditors shall pay to
Senior Creditor the amount thereof on demand.  Senior Creditor is irrevocably
authorized to supply any required endorsement or assignment which may have been
omitted.  Until so delivered, any such payment, distribution or security shall
be held by Subordinate Creditors in trust for Senior Creditor and shall not be
commingled with other funds or property of Subordinate Creditors.  It shall not
be a defense to any obligation of Subordinate Creditors to return, disgorge or
otherwise pay to Senior Creditor the amount of any payment received by
Subordinate Creditors with respect to the Subordinate Creditor Obligations
pursuant to this Section 9 that Subordinate Creditors did not have notice or
knowledge, at the time of their receipt of any such payment, that such payment
was not permitted to be made or retained pursuant to the other provisions of
Section 4 hereof.
 
10.           Agreement on Certain Bankruptcy Matters.
 
(a)           Without impairing, abrogating or in any way affecting Senior
Creditor's rights hereunder, including the relative priorities established by
Section 3 hereof, Senior Creditor may during any Insolvency Proceeding give or
withhold its consent to Debtor's or any bankruptcy trustee's use of any
Collateral (including cash proceeds of any Collateral) or may provide financing
or otherwise extend credit to Debtor or any bankruptcy trustee secured by a Lien
upon any or all of the Collateral whether created, acquired or arising prior to
or after the commencement of any such Insolvency Proceeding on such terms and
conditions (including any related professional fee and expense carve-out) and in
such amounts as Senior Creditor, in its sole discretion, may decide, and by its
execution of this Agreement each Subordinate Creditor shall be deemed to have
consented to Debtor's or any bankruptcy trustee's use of Collateral if and to
the extent consented to by Senior Creditor and to any financing proposed to be
provided by Senior Creditor to Debtor or any bankruptcy trustee during the
pendency of any such Insolvency Proceeding.  Any Lien at any time granted to or
otherwise acquired by a Subordinate Creditor in any of the Collateral, whether
such Collateral is created, acquired or arises prior to or after the
commencement of any such Insolvency Proceeding, shall be subject to all of the
terms of this Agreement and shall be subordinate in priority to all Liens
granted to or otherwise obtained by Senior Creditor with respect to any such
Collateral, including Liens granted to or conferred upon Senior Creditor to
secure financings in any such Insolvency Proceeding.
 
(b)           If Senior Creditor consents to the sale of any of the Collateral
during any Insolvency Proceeding (whether such sale is to be made pursuant to 11
U.S.C. § 363, pursuant to a plan of reorganization or otherwise), then
Subordinate Creditors shall be deemed to have consented to any such sale and
shall, if requested to do so by Senior Creditor in connection with any such sale
Subordinate Creditors shall promptly execute and deliver to Senior Creditor a
release of Subordinate Creditors' Liens with respect to the Collateral to be
sold.
 
 
-9-

--------------------------------------------------------------------------------

 
(c)           If, in or as a result of any Insolvency Proceeding, Senior
Creditor returns, refunds or repays to Debtor or any trustee or committee
appointed in the Insolvency Proceeding any payment or proceeds of any Collateral
in connection with any action, suit or proceeding alleging that Senior
Creditor's receipt of such payments or proceeds was a transfer voidable under
state or federal law, then Senior Creditor shall not be deemed ever to have
received such proceeds for purposes of this Agreement in determining whether and
when all of the Senior Creditor Obligations have been paid in full.
 
(d)           If Subordinate Creditors shall not file a proper claim or proof of
debt as shall be necessary in order to have the claims of Subordinate Creditors
allowed in any Insolvency Proceeding commenced by or against an Debtor or
involving Debtor's assets, in the form required in such Insolvency Proceeding,
at least 5 days prior to the expiration of the time to file such claim or proof
of debt, then Senior Creditor is hereby irrevocably authorized and shall have
the right (but not any obligation) to file an appropriate claim or proof of debt
in such Insolvency Proceeding for and on behalf of Subordinate
Creditors.  Subordinate Creditors shall retain all rights to vote and otherwise
act in any Insolvency Proceeding in their capacities as such holders (including
the right to vote to accept or reject any Plan) to the extent provided by
applicable law, except that Subordinate Creditors shall not be empowered to vote
in any such Insolvency Proceeding with respect to any Plan that contains
provisions that are inconsistent with the priority of the Senior Creditor
Obligations over the Subordinate Creditor Obligations.
 
(e)           Subordinate Creditors shall not object (or support the objection
of any other Person) in any Insolvency Proceeding to (i) any motion or other
request by Senior Creditor for Adequate Protection or (ii) any objection by
Senior Creditor to any motion, relief, action or proceeding based on such Senior
Creditor claiming a lack of adequate protection with respect to Senior
Creditor's Liens in the Collateral.  Senior Creditor shall not object (or
support the objection of any other Person) in any Insolvency Proceeding to any
motion or other request by any Subordinate Creditor for Adequate Protection of
Subordinate Agent's Liens upon any of the Collateral, provided that (i) such
request for Adequate Protection consists solely of a request for a replacement
Lien upon pre-petition or post-petition assets of Debtor and the grant of a
superpriority claim to the extent authorized by Section 507(b) of the Bankruptcy
Code, (ii) Senior Creditor receives a replacement Lien on the same assets of
Debtor as are made subject to a replacement Lien in favor of Subordinate Agent,
and (iii) such replacement Lien in favor of Subordinate Agent is subordinate to
all Liens at any time held by Senior Creditor (including all pre-petition and
post-petition Liens of Senior Creditor whether arising under the Senior Loan
Agreement, securing financing provided by Senior Creditor during any Insolvency
Proceeding or constituting Adequate Protection replacement Liens) and such
superpriority claim is subordinate in right of payment to any superpriority
claim granted to Senior Creditor.  In the event Subordinate Agent, on behalf of
itself or any Subordinate Creditors, seeks or requests Adequate Protection in
respect of Subordinate Agent's Liens upon any of the Collateral and such
Adequate Protection is granted in the form of additional collateral of a type of
asset or property that would constitute Collateral, then Subordinate Agent
agrees that Senior Creditor shall also be granted a Lien on such property as
security for the Senior Creditor Obligations and for any financing provided by
Senior Creditor in an Insolvency Proceeding and that any Lien on such property
in favor of Subordinate Agent shall be subordinated to the Lien on such property
in favor of Senior Creditor securing the Senior Creditor Obligations and any
such financing provided by Senior Creditor in an Insolvency Proceeding (and all
obligations relating thereto) and to any other Liens granted to Senior Creditor
as Adequate Protection on the same basis as the other Liens on Collateral in
favor of Subordinate Agent are so subordinated to the Liens in favor of Senior
Creditor under this Agreement.
 
 
-10-

--------------------------------------------------------------------------------

 
(f)           Subordinate Creditors shall not provide or participate in (whether
as co-lender, participant, or guarantor or other accommodation party) any
financing to Debtor in any Insolvency Proceeding that is secured by a Lien or
priority claim that is senior to or on parity with any Lien or priority claim in
favor of any Senior Creditor unless (i) the Senior Creditor has been given the
opportunity to provide such financing on the same terms and has not (A)
committed in writing to provide such financing within 10 days of an offer to
provide such financing and (B) closed on such financing within 20 days of an
offer to provide such, and (ii) the Senior Creditor Obligations are Paid in Full
with proceeds of the initial advance under any such financing.
 
(g)           Prior to the Full Payment of the Senior Creditor Obligations
(including any portion thereof consisting of financing to Debtor in any
Insolvency Proceeding), no Subordinate Creditor shall seek (or support any other
Person seeking) relief from the automatic stay (or any other stay) in any
Insolvency Proceeding with respect to the Collateral unless (i) otherwise
consented to by Senior Creditor or (ii) Senior Creditor shall have obtained
relief from the automatic stay to commence a Enforcement Action.  No Subordinate
Creditor shall oppose any relief from the automatic stay (or other stay) in any
Insolvency Proceeding sought by any Senior Creditor in respect of any of the
Collateral.
 
(h)           If in any Insolvency Proceeding debt obligations of an Obligor, as
a reorganized debtor, are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan on account of any Senior Creditor
Obligations or Subordinate Creditor Obligations, and such debt obligations are
secured by Liens upon the same property of such Obligor, the provisions of this
Agreement shall survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the debt obligations so
distributed, the Liens securing such debt obligations and the distribution of
proceeds thereof.
 
 (i)           Each Subordinate Creditor hereby waives any claim that it may
have against any Senior Creditor arising out of the election of any Senior
Creditor for the application of Section 1111(b)(2) of the Bankruptcy Code.
 
11.           Subrogation.  Provided that the Senior Creditor Obligations have
been Paid in Full, Subordinate Creditors shall be subrogated (without any
representation by or recourse to Senior Creditor) to the rights of Senior
Creditor to receive payments or distributions of cash, property or securities
payable or distributable on account of the Senior Creditor Obligations, to the
extent of all payments and distributions paid over to or for the benefit of
Senior Creditor pursuant to this Agreement on account of the Subordinate
Creditor Obligations.  In no event, however, shall Subordinate Creditors have
any rights or claims against Senior Creditor for any alleged impairment of
Subordinate Creditors' subrogation rights, Subordinate Creditors acknowledging
that any actions taken by Senior Creditor with respect to the Senior Creditor
Obligations or the Collateral are authorized and consented to by Subordinate
Creditors.
 
12.           Agreement to Release Liens.  Subordinate Creditors agree that they
will (if requested to do so by Senior Creditor after and during the continuance
of an Event of Default under the Senior Creditor Documents) release their Liens,
if any, in any Collateral in connection with and in order to facilitate any
orderly liquidation sale of such Collateral by Debtor or any bankruptcy trustee
or receiver for Debtor, and promptly upon the request of Senior Creditor, they
will execute and deliver such documents, instruments and agreements as are
necessary to effectuate such release and to evidence such release in the
appropriate public records.  Notwithstanding the foregoing, the Liens, if any,
granted to Subordinate Creditors shall, subject to all of the provisions of this
Agreement, continue in the proceeds of any such Collateral if such proceeds are
not applied to the Senior Creditor Obligations in accordance with the terms of
the Senior Creditor Documents.
 
 
-11-

--------------------------------------------------------------------------------

 
13.           Waiver of Marshaling; Application of Payments and
Proceeds.  Subordinate Creditors hereby waive any right to require Senior
Creditor to marshal any security or collateral or otherwise to compel Senior
Creditor to seek recourse against or satisfaction of the indebtedness to it from
one source before seeking recourse or satisfaction from another source.  Senior
Creditor shall be authorized to apply any and all payments, collections and
proceeds of Collateral received by it to such portion of the Senior Creditor
Obligations as Senior Creditor may lawfully elect consistent with the provisions
of the Senior Creditor Documents.
 
14.           Provisions Concerning Insurance.  Proceeds of the Collateral
include insurance proceeds, and therefore the priorities set forth in Section 3
hereof govern the ultimate disposition of casualty insurance proceeds.  Senior
Creditor shall have the sole and exclusive right, as against Subordinate
Creditors, to adjust settlement of insurance claims in the event of any covered
loss, theft or destruction of the Collateral.  All proceeds of such insurance
shall inure to Senior Creditor to the extent of the Senior Creditor Obligations,
and Subordinate Creditors shall cooperate (if necessary), at Senior Creditor's
expense, in a reasonable manner in effecting the payment of insurance proceeds
to Senior Creditor.  Senior Creditor shall have the right (as set forth in the
Senior Creditor Documents) to determine whether such proceeds will be applied to
its claim or used to rebuild, replace or repair the affected Collateral.  If
such proceeds are applied to Senior Creditor Obligations, any proceeds remaining
after payment of Senior Creditor Obligations and all expenses of collection
shall be promptly remitted to Subordinate Creditors for application to the
Subordinate Creditor Obligations or to Debtor, as applicable.
 
15.           Amendments to Documents.  Senior Creditor and Debtor shall be
authorized to amend any of the Senior Creditor Documents to which they are a
party, in accordance with the terms thereof, and without prior notice to or the
consent of Subordinate Creditors; provided, however, that Debtor shall promptly,
after the execution of such amendments or modifications, deliver conformed
copies thereof to Subordinate Creditors, but the failure to do so by Debtor
shall in no way affect any of the rights or privileges of Senior Creditor under
this Agreement.  Senior Creditor shall, promptly after receipt of a written
request therefor from Subordinate Creditors, deliver to Subordinate Creditors
copies of any amendments or modifications of any of the Senior Creditor
Documents.  Subordinate Creditors shall not be authorized to modify or amend any
of the Subordinate Creditor Documents without the prior written consent of
Senior Creditor, to the extent that any such modification or amendment would
have the effect of increasing the amount of the Subordinate Creditor
Obligations; increasing the rate of interest payable in respect of any of the
Subordinate Creditor Obligations; altering the method, time or manner of payment
of any of the Subordinate Creditor Obligations (other than to extend the time of
payment thereof); or making more stringent any financial covenants contained in
any of the Subordinate Creditor Documents.
 
16.           Notices.  All notices, requests and demands to or upon a party
hereto shall be in writing and shall be delivered by hand, sent by certified or
registered mail, return receipt requested or by telecopier and shall be deemed
to have been validly served, given or delivered when delivered against receipt
or three (3) Business Days after deposit in the mail, postage prepaid, or, in
the case of telecopy notice, when received at the office of the noticed party,
in each case addressed as follows:
 
 
-12-

--------------------------------------------------------------------------------

 
(A)           If to Senior Creditor:           AloStar Bank of Commerce
3630 Peachtree Road NE
Suite 1050
Atlanta, Georgia 30326
Attention: AERT Loan Administration
Telecopier: (479) 756-7410
 
with a copy to:                      Parker, Hudson, Rainer & Dobbs LLP
1500 Marquis Two Tower
285 Peachtree Center Avenue, N.E.
Atlanta, Georgia 30303
Attention: Douglas A. Nail, Esq.
Telecopier:  (404) 522-8409
 
(B)           If to Subordinate                  H.I.G. AERT, LLC
Creditors:                               c/o H.I.G. Capital, LLC
500 Boylston Street
Suite 1350
Boston, MA 02116
Attention: Michael Phillips
Telecopier: (617) 262-1506
 
with a copy to:                      Paul Hastings LLP
191 North Wacker Drive
Thirtieth Floor
Chicago, IL 60606
Attention:  Louis R. Hernandez, III
Telecopier: (312) 499-6100


(C)           If to Debtor:                          Advanced Environmental
Recycling Technologies, Inc.
914 North Jefferson
Springdale, AR 72764
Attention: Chief Executive Officer
Telecopier No.: (479) 756-7410


with a copy to:                      Paul Hastings LLP
191 North Wacker Drive
Thirtieth Floor
Chicago, IL 60606
Attention:  Louis R. Hernandez, III
Telecopier: (312) 499-6100
 
or to such other address as each party may designate for itself by like notice
given in accordance with this Section.  Any written notice that is not sent in
conformity with the provisions hereof shall nevertheless be effective on the
date that such notice is actually received by the noticed party.  Subordinate
Creditors hereby agree that any requirement for the giving of notice by Senior
Creditor under the UCC or otherwise in connection with any exercise by Senior
Creditor of any of its rights or remedies with respect to the Collateral shall
be satisfied by the giving of written notice at least five (5) days prior to the
date on which such rights or remedies are to be exercised by Senior Creditor,
provided that nothing herein shall be deemed to require the giving of any such
notice when such notice is not required by applicable law.
 
 
-13-

--------------------------------------------------------------------------------

 
17.           No Duties Imposed Upon Senior Creditor.  The rights granted to
Senior Creditor in this Agreement are solely for its protection and nothing
herein contained imposes on Senior Creditor any duties with respect to any of
the Collateral.  Senior Creditor has no duty to preserve rights against prior
parties on any instrument or chattel paper received from Debtor as collateral
security for any of the Senior Creditor Obligations.
 
18.           Specific Enforcement. If any Subordinate Creditor fails to comply
with any provision of this Agreement that is applicable to it, Senior Creditor
may demand specific performance of this Agreement and may exercise any other
remedy available at law or equity.  Debtor and Subordinate Creditors each hereby
waive any defense based on the adequacy of a remedy at law which might be
asserted as a bar to the remedy of specific performance of this Agreement in any
action brought therefor by Senior Creditor.
 
19.           Additional Credit Extensions. Subordinate Creditors acknowledge,
understand and agree that Senior Creditor may make Loans to Debtor from time to
time, pursuant to the Senior Creditor Documents or otherwise, and all such Loans
shall constitute part of the Senior Creditor Obligations and shall be secured by
all of the Collateral, and nothing herein shall restrict in any manner or in any
way the right of Debtor to obtain additional credit from Senior Creditor or the
right of Senior Creditor to make available such additional credit to Debtor as
Senior Creditor in its sole discretion may elect.
 
20.           Indemnity.  Subordinate Creditors agree to indemnify, defend and
hold Senior Creditor harmless from and against any loss, damage, cost, claim or
expense, including court costs and attorneys' fees, incurred or sustained by
Senior Creditor in connection with any remittances of proceeds of any Collateral
made pursuant to the terms hereof from Senior Creditor to Subordinate Creditors,
to the extent that such remittance of proceeds subsequently is determined by a
court of competent jurisdiction to have been prohibited by applicable law,
avoidable under any insolvency law (including the Bankruptcy Code), or in
violation of the rights of any other creditor of Debtor when made.  The
foregoing indemnity shall survive any termination of this Agreement.
 
21.           Independent Credit Investigations. None of the parties hereto nor
any of their respective directors, officers, agents, employees, successors or
assigns shall be responsible to the others or to any other Person for Debtor's
solvency, financial condition or ability to repay any of the Subordinate
Creditor Obligations or any of the Senior Creditor Obligations, or for
statements of Debtor, oral or written, or for the validity, sufficiency or
enforceability of any of the Subordinate Creditor Documents or any of the Senior
Creditor Documents, or the validity or priority of any Liens granted by Debtor
to either party in connection with any of the Subordinate Creditor Documents or
any of the Senior Creditor Documents.  Each party hereto has entered into
its agreements with Debtor based upon its own independent investigation, and
makes no warranty or representation to the other party nor does it rely upon any
representation of the other party with respect to matters identified or referred
to in this Section.
 
 
-14-

--------------------------------------------------------------------------------

 
22.           No Additional Rights of Debtor Hereunder.  Nothing herein shall be
construed to confer additional rights upon Debtor.  Without limiting the
generality of the foregoing, if any party hereto shall enforce its rights or
remedies in violation of this Agreement, Debtor shall not be authorized to use
such violation as a defense to any right or remedy exercised by such party, nor
assert such violation as a counterclaim or basis of setoff or recoupment against
such party, unless the other party hereto consents in writing and itself asserts
that the exercise of right or remedy is in violation of this Agreement.
 
23.           Term of Agreement.  This Agreement shall continue in full force
and effect and shall be irrevocable by any party hereto until the earliest to
occur of the following:  (i) the parties hereto in writing mutually agree to
terminate this Agreement; (ii) the Subordinate Creditor Obligations are fully
paid and discharged and the Subordinate Creditor Documents are terminated; or
(iii) the Senior Creditor Obligations are Paid in Full.
 
24.           Governing Law.  This Agreement shall be interpreted, and the
rights and obligations of the parties hereto determined, in accordance with the
internal laws of the State of Georgia.
 
25.           No Third Party Beneficiaries.  Nothing contained in this Agreement
shall be deemed to indicate that this Agreement has been entered into for the
benefit of any Person other than the parties hereto.
 
26.           Conflict with Documents.  The provisions of this Agreement are
intended by the parties to control any conflicting provisions in the Senior
Creditor Documents or the Subordinate Creditor Documents, including any
covenants prohibiting further borrowing or encumbrances of Collateral.
 
27.           Counterparts; Electronic Signatures.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.  Any signature delivered by a party
by facsimile or other electronic transmission shall be deemed to be an original
signature hereto.
 
28.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.  In no event, however, shall either party hereto transfer or assign
any Lien that it may have in any of the Collateral to any Person unless the
transferee or assignee thereof shall first agree in writing to be bound by the
terms of this Agreement the same as if an original signatory hereto.  In
addition to, and without limiting the generality of the immediately preceding
sentence, any Person(s) whose loans or advances to Debtor hereafter are used to
refinance and Pay in Full the Senior Creditor Obligations shall be deemed for
all purposes hereof to be the successor to Senior Creditor, and from and after
the date of any such refinancing in satisfaction in full of the Senior Creditor
Obligations such Person(s) shall be deemed a party hereto in the place and stead
of Senior Creditor as if such Person(s) had been the original signatories
hereto, and all loans, advances, liabilities, debit balances, covenants and
duties at any time or times owed by Debtor to such successor to Senior Creditor,
whether direct or indirect, absolute or contingent, secured or unsecured, due or
to become due, then existing or thereafter arising, including any renewals,
extensions, modifications, or replacements of any of the foregoing, shall be
deemed for all purposes hereunder to constitute and be Senior Creditor
Obligations.
 
29.           Further Assurances.  Each of the parties hereto agrees to execute
such amendments to financing statements and other documents as may be necessary
to reflect of record the existence of this Agreement and the relative priorities
established pursuant to Section 3 hereof.
 
 
-15-

--------------------------------------------------------------------------------

 
30.           Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
31.           Entire Agreement; Amendments.  This Agreement expresses the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersedes all prior understandings and agreements of the
parties regarding the same subject matter.  This Agreement may not be amended or
modified except by a writing signed by the parties hereto.
 
32.           Litigation; Jurisdiction and Venue.  Subordinate Creditors and
Debtor each hereby irrevocably consent to the jurisdiction of the courts of the
State of Georgia and of any federal court located in the State of Georgia, in
connection with any action or proceeding arising out of or relating to this
Agreement.  In any such litigation, Subordinate Creditors and Debtor each waive
personal service of any summons, complaint or other process, and agree that the
service thereof may be made by certified or registered mail direct to
Subordinate Creditor and Debtor at their respective places of business set forth
in Section 16 hereof.  In the alternative, in its sole discretion, Senior
Creditor may effect service upon either Subordinate Creditors or Debtor in any
other form or manner permitted by law.  The choice of forum set forth herein
shall not be deemed to preclude the enforcement of any judgment obtained in such
forum or the taking of any action under this Agreement to enforce the same in
any appropriate jurisdiction, or the commencement by Senior Creditor, in its
sole discretion, of any action or suit in any jurisdiction where any Collateral
may be found to repossess or foreclose upon any such Collateral.
 
33.           Jury Trial Waiver.  To the fullest extent permitted by applicable
law, each party hereto hereby waives all rights to a trial by jury in connection
with any action, suit or other proceeding arising out of or related to this
Agreement.
 
[Signatures commence on following page.]
 


 
 
-16-

--------------------------------------------------------------------------------

 
IN  WITNESS  WHEREOF, the  parties  hereto  have executed this Agreement on the
day and year first above written.
 
ALOSTAR BANK OF COMMERCE
("Senior Creditor")


By:   /s/ Susan Hall 
Susan Hall, Managing Director




[Signatures continued on following pages.]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
("Debtor")


By:  /s/ J. R. Brian Hanna
J. R. Brian Hanna, Chief Financial Officer
 
 
[SEAL]
 
[Signatures continued on following page.]
 


 


 
 

--------------------------------------------------------------------------------

 
 
H.I.G. AERT, LLC, as Subordinate Agent and sole Subordinate Lender
("Subordinate Creditors")
 
By:      /s/ Michael R. Phillips 
Name: Michael R. Phillips
Title: Authorized Signatory


[SEAL]
 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


Subordinate Notes


(See attached.)
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


Subordinate Credit Agreement


(See attached.)
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


Subordinate Security Agreement


(See attached.)





